Citation Nr: 1409585	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-27 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than October 12, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a retroactive initial rating for service-connected PTSD for the period from July 28, 1995, to October 11, 2006.

3.  Entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure.

5.  Entitlement to an initial rating in excess of 10 percent for service-connected tinnitus.

6.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Service connection for PTSD was granted with an initial rating of 30 percent effective October 12, 2006, therein.  The Veteran appealed both the effective date and the initial rating.

In November 2008, the Veteran had a telephone interview in lieu of an in-person hearing with a Decision Review Officer.  Also in November 2008, the RO in Des Moines, Iowa, increased his initial rating for PTSD to 50 percent effective October 12, 2006.  The initial rating issue of this matter remained on appeal since this grant was only partial, as a rating higher than 50 percent is possible.  AB v. Brown, 6 Vet. App. 35 (1993).  An in-person hearing before a Veterans Law Judge of the Board was scheduled for May 2010.  It was not held, however, because the Veteran withdrew his request for such in April 2010.  38 C.F.R. § 20.704(e).

The Board, in April 2012, denied an effective date earlier than October 12, 2006, for the grant of service connection for PTSD.  An initial rating in excess of 50 percent for service-connected PTSD was remanded to the RO via the Appeals Management Center (AMC) for additional development.  The Veteran appealed the decision made regarding an earlier effective date to the United States Court of Appeals for Veterans Claims (Court).  In October 2012, the Court issued an Order granting a Joint Motion for Partial Remand (JMPR).  This JMPR requested that the aforementioned decision be vacated and that the issue of an earlier effective date be remanded back to the Board for readjudication.

Based on review of the Veteran's paper claims file and Virtual VA electronic claims file, this readjudication is undertaken herein.  A partially favorable decision is made, which raises the issue of entitlement to a retroactive initial rating for service-connected PTSD for the period from July 28, 1995, to October 11, 2006.  Consideration of this issue is needed.  It is not on appeal, however, and thus the Board does not have jurisdiction over it.  It thus is REMANDED to the RO via the AMC in Washington, D.C.  Further, more additional development is needed prior to adjudication of the issue of entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006.  It thus is once again REMANDED to the RO via the AMC.

Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure; entitlement to an initial rating in excess of 10 percent for service-connected tinnitus; and entitlement to an initial compensable rating for service-connected bilateral hearing loss have been added as issues of this matter for a limited purpose.  Although the Board does not have jurisdiction over them because they have not been fully appealed, the aforementioned claims file review nevertheless reveals that additional development is warranted.  They thus also are REMANDED to the RO via the AMC.

Finally, entitlement to service connection for peripheral neuropathy of the lower extremities, also presumably as due to herbicide exposure, was raised by the Veteran in September 2013.  There is no indication that this issue has been adjudicated yet.  The Board thus does not have jurisdiction over it.  Thus, it is referred to the RO.  

FINDING OF FACT

Service connection for PTSD ultimately was granted based in part on official service department records confirming an in-service stressor which existed but had not been associated with the claims file at the time of the November 1995 rating decision first denying this benefit.  Entitlement to it otherwise was established as of July 28, 1995, when the claim was filed.


CONCLUSION OF LAW

An effective date of July 28, 1995, but no earlier, for the grant of service connection for PTSD is warranted.  38 U.S.C.A. § 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2006); 38 C.F.R. §§ 3.156, 3.160, 3.304, 3.400, 4.125, 19.29, 20.202, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Before addressing the merits, the Board notes that VA has a duty to notify the claimant and his representative about how to substantiate a claim for VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  VA must provide notification of any necessary information or evidence not of record as well as notification of that which VA will seek to obtain and that which the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notification that an initial rating and an effective date will be assigned if service connection is granted also must be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prejudice with respect to notice has not been alleged, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (overturning Sanders v. Nicholson, 487 F.3d 881   (Fed. Cir. 2007)).  None is found by the Board.  A December 2006 letter informed the Veteran and his representative at that time regarding his claim.  Subsequently, the purpose that notice is intended to serve was fulfilled in that service connection was granted and an initial rating and effective date were assigned in the March 2007 rating decision.  Dingess, 19 Vet. App. at 473.  VA's duty to notify was satisfied, in other words.  That the Veteran has raised the downstream issue of an earlier effective date does not alter this conclusion.  In any event, the aforementioned letter included information on how an effective date is assigned.

In addition to the duty to notify, VA has a duty to assist the claimant in substantiating a claim for VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes a requirement to aid the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  VA also is required to provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The determination made herein depends on the evidence that already is available.  It follows that missing records, if any, are of no consequence.  It further follows that neither a VA medical examination nor a VA medical opinion would be useful.  The same goes for all other additional development.  Indeed, neither the Veteran nor his representative has identified any action necessary for fair adjudication that has not been completed.  The Board can identify no such actions.  VA's duty to assist, to the extent such a duty exists here, accordingly has been satisfied.

Of import is that the Board's April 2012 decision also concluded that both the duty to notify and the duty to assist had been satisfied.  Neither conclusion was challenged in the JMPR.  It follows that the decision was not vacated on the basis of VA's duties.  As such, no further discussion of them is necessary.  Adjudication also may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Earlier Effective Date

A disallowance is final when a notice of disagreement (NOD) is not filed within the one year period from the date of notice of it.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.160(d), 20.302(a).  If a NOD is timely filed by the claimant, a statement of the case (SOC) is issued.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The claimant then generally has 60 days from the date the SOC is mailed or the remainder of the aforementioned one year period, whichever is later, to file a formal or substantive appeal.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).  A supplemental statement of the case (SSOC) is issued when additional pertinent evidence is received after a SOC has been issued.  38 C.F.R. § 19.31(b)(1).  If this evidence is submitted within the aforementioned one year period, the claimant has 60 days after the date the SSOC is mailed to file a formal or substantive appeal.  38 C.F.R. § 20.302(b)(2).  The failure to timely file a formal or substantive appeal results in the disallowance becoming final.  38 C.F.R. § 20.1103.

The effective date of an award shall be the day following discharge if application therefor is received within one year from this date.  38 U.S.C.A. § 5110(b)(1).  Otherwise, the effective date of an award shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  Regulations governing the effective date of an award for a claim reopened after final disallowance based on the receipt of new and material evidence other than service department records therefore specify that it is the date of receipt of the claim to reopen or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.400(opening paragraph), (q)(2), (r).  When a claim is disallowed and additional service department records are received at any time thereafter, even if the disallowance became final, it is to be reconsidered instead of reopened.  38 C.F.R. § 3.156(c).  Regulations governing this situation changed on October 6, 2006.

Before this date, reference was made to a supplemental report from the service department.  38 C.F.R. § 3.156(c) (2006).  Official service department records which presumably were misplaced when the claim previously was decided but subsequently were located and forwarded to VA were contemplated, as were corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports.  Id.  The effective date was "to agree with evaluation (since it is considered these records were lost or mislaid) or [the] date of receipt of [the] claim on which prior evaluation was made, whichever is later."  38 C.F.R. § 3.400(q)(2) (2006).  It thus was the later of the date of the previously decided claim or the date entitlement arose.  Mayhue v. Shinseki, 24 Vet. App. 273 (2011).
As of the aforementioned date, reference was made to relevant official service department records that existed but had not been associated with the claims file when it previously was decided.  38 C.F.R. § 3.156(c)(1).  Contemplated are records related to a claimed in-service incident regardless of whether they mention the Veteran by name, records forwarded by the service department at any time after VA's initial request, and declassified records that could not have been obtained when the claim was decided because they were still classified at the time.  Id.  This list is not inclusive.  Id.  Records that could not have been obtained when the claim was decided because they did not exist then or because the claimant failed to provide sufficient information for them to be identified and obtained are not contemplated.  38 C.F.R. § 3.156(c)(2).  The effective date is the date entitlement arose or the date the previously decided claim was received, whichever is later.  38 C.F.R. § 3.156(c)(3).

The regulations in effect prior and subsequent to October 6, 2006, are similar.  Indeed, amended 38 C.F.R. §§ 3.156(c)(1) and (c)(3) were not substantive changes.  Mayhue, 24 Vet. App. at 273.  Both the previous and amended versions authorize an effective date as early as the date of the previously decided claim.  Id.; Vigil v. Peake, 22 Vet. App. 63 (2008).  The limitation in amended 38 C.F.R. § 3.156(c)(2) regarding the claimant's previous failure to provide sufficient information, however, is a substantive change.  Cline v. Shinseki, 26 Vet. App. 18 (2012).  It does not have retroactive effect.  Id.

Here, the Veteran initially filed a claim of entitlement to service connection for PTSD on July 28, 1995.  This benefit was denied in a November 1995 rating decision.  (The rating decision is dated in October 1995, but notice of it was mailed in November 1995.)  It was determined that, although PTSD had been diagnosed upon VA medical examination in October 1995, an in-service stressor had not been confirmed.  Noted in this regard was that the Veteran had not received any decoration for which combat could be presumed and had not submitted a stressor questionnaire.

The Veteran timely filed a NOD in early May 1996.  A SOC once again determining that there was no confirmed in-service stressor was issued on May 10, 1996, and mailed on May 13, 1996.  In a statement dated on May 14, 1996, but received on May 22, 1996, the Veteran requested that his claim be reopened.  He attached a second statement setting forth information regarding specific in-service stressors as well as an undated service personnel record showing that he was authorized to wear the Combat Crew Member Badge for the period beginning July 1, 1970, to the "present time."  A SSOC was issued in June 1996.  It was noted that the Combat Crew Member Badge is not a decoration for which combat may be presumed.  Attempting stressor verification was deemed impossible due to the lack of information such as dates and names.

Next, the Veteran filed a claim of service connection for PTSD in November 1998.  This benefit was denied in a March 1999 rating decision.  It was determined that there was no confirmed in-service stressor.  Additionally, it was determined that there was no diagnosis of PTSD since another mental disorder instead was diagnosed upon VA medical examination.

In January 2001, the Veteran submitted a statement about his specific in-service stressors which was construed as a claim of service connection for PTSD.  This benefit was denied in a September 2001 rating decision because there was no diagnosis of PTSD.  No discussion was made concerning an in-service stressor.  In addition to the claim, the Veteran submitted service personnel records in January and September 2001.  They included Aeronautical Order 92, which confirmed verbal orders directing him to participate in frequent flights, and Air Medal certificates awarded to him for such flights during the periods from September 1969 to July 1970 and December 1970 to August 1971.

A statement construed as a claim of service connection for PTSD finally was received from the Veteran on October 12, 2006.  The March 2007 rating decision granting this benefit conceded a diagnosis of PTSD made upon VA medical examination, an in-service stressor "due to the statements submitted in conjunction with [the] claim," and a link between them as evidenced by the examination.  The statements included the claim statement itself, in which the Veteran provided information regarding his specific in-service stressors, a letter dated in August 2006 from his Congressional representative noting that the Air Intelligence Agency (AIA) had been contacted on his behalf, and a letter dated in May 2006 from the AIA concluding that he had combat service.  Service personnel records were attached.  In particular, there were two performance reports identifying the Veteran's assignment to a squadron stationed in Vietnam during the Vietnam era (see 38 U.S.C.A. § 101(29)(A) and 38 C.F.R. § 3.2(f)), Aeronautical Order 92, two Special Orders awarding him the Air Medal for the periods noted above as a result of airmanship "under extremely hazardous conditions," and the authorization to wear the Combat Crew Member Badge.  This latter decoration was deemed in the letter to be the strongest evidence of combat service.  It was noted that it is awarded only to personnel flying aboard aircraft engaged in combat missions.  Finally, it was noted that details of combat missions flown by the Veteran's squadron are either classified or unavailable.  Additional service personnel records also were submitted by the Veteran in October 2006.

Based on the above, the Board finds that an effective date of July 28, 1995, but no earlier, for the grant of service connection for PTSD is warranted.  The Veteran contends that his effective date should extend back as far as the day after his discharge from service in July 1974.  However, he did not file his original service connection claim for PTSD by July 1975.  He indeed did not file this claim until over two decades later on July 28, 1995.  This accordingly is the earliest possible effective date allowable.

Acknowledgement is given to the Veteran's argument that he would not have prevailed even had he filed his original claim within one year of his discharge because records concerning his service were classified at that time and because he was prohibited from discussing certain aspects of his service.  Indeed, he indicates that certain records were not declassified until 1998 and that others still are not declassified.  He seemingly further indicates that he still cannot fully discuss his service.  This argument is unavailing.  Simply put, it is unknown whether or not an original claim filed between July 1974 and July 1975 or even at any point prior to July 1995 would have been successful because no such claim actually was filed.  The impact of not being able to use certain records in support of a claim therefore cannot be assessed.  This is particularly true since the Veteran speaks of these records only in a general sense, never identifying any record (such as a record that once was classified but now is declassified) specifically.  The impact of him not being able to fully disclose his experiences during service in support of a claim also cannot be assessed since a claim actually was not filed.  Even if these assessments could be made, there is no provision for awarding an effective date on the basis of what would have occurred had an earlier claim been filed.

To the extent the Veteran argues that an original claim could not have been filed within one year of his discharge or at any time prior to 1989 because he first became aware of PTSD then, this argument additionally is unavailing.  A claimant does not have to precisely delineate a particular diagnosis in order to file a claim.  VA indeed must liberally construe claims.  Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  This is especially true with respect to a mental disorder claims.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran recounts having psychiatric symptoms since his discharge.  He could have filed a claim for these symptoms at any time.  Had he done so, VA would have had an obligation to liberally construe his claim as one of service connection for a mental disorder.  Whether or not this mental disorder was PTSD is of no consequence.  A change in diagnosis, such as from some disorder other than PTSD to PTSD, indeed is contemplated by VA's Schedule for Rating Disabilities.  38 C.F.R. § 4.125(b).

The November 1995 rating decision disallowing the Veteran's July 28, 1995, original service connection claim for PTSD became final.  While the Veteran initiated an appeal, he later abandoned it.  He timely filed a NOD but did not file a timely formal or substantive appeal in response to either the SOC or SSOC, in other words.  He indeed did not file a formal or substantive appeal at all.  His May 14, 1996, statement is the only possible document that could be construed as such an appeal.  This statement predates the SSOC and therefore cannot be a response to it.  This statement further is dated only one day after the SOC was mailed to the Veteran.  It thus is extremely unlikely that he had received the SOC and was responding to it.  Far more likely is that he was trying to do what he stated, reopen his claim.  In any event, the statement additionally does not meet the requirements of a formal or substantive appeal.  A substantive appeal must set out specific arguments relating to the determination or determinations being appealed.  38 C.F.R. § 20.202.  The Veteran did not do so.  He did not use the term appeal or otherwise convey that he was continuing his challenge to the determination made with respect to his entitlement to service connection for PTSD.  It follows that he also did not make arguments relating to this determination.

The March 1999 and September 2001 rating decisions similarly became final.  With respect to both rating decisions, the Veteran did not even initiate an appeal by filing a timely NOD.  No statements from him indeed were received within a year of notification of either rating decision.  He additionally did not submit any evidence within a year of notification of either rating decision.  New and material evidence procured within this timeframe to appeal shall be considered to have been filed in connection with the claim that could be appealed.  38 C.F.R. §§ 3.156(b), 3.400(q)(1); Buie v. Shinseki, 24 Vet. App. 242 (2010).  Yet it follows that, since no evidence was submitted, no new and material evidence was submitted.

Following the September 2001 rating decision, the next submission from the Veteran was his claim of entitlement to service connection for PTSD received on October 12, 2006.  This date is the effective date that was assigned for the grant of this benefit.  Up until now, the discussion herein has paralleled the discussion in the Board's April 2012 decision.  The JMPR granted by the Court indicated that this decision did not contain an adequate reasons and bases because 38 C.F.R. § 3.156(c) was not considered, however.  Such consideration was directed specifically as it concerns the Veteran's service personnel records and the letter from the AIA.  The Board's compliance with this directive is compulsory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).

Notwithstanding the final disallowances in the November 1995, March 1999, and September 2001 rating decisions, 38 C.F.R. § 3.156(c) is applicable.  Notable at the outset, however, is that the limitation in amended 38 C.F.R. § 3.156(c)(2) is not applicable.  The Veteran's service personnel records were not available at the time of the November 1995 rating decision, but this was not due to his failure to provide sufficient information for them to be identified and obtained.  It indeed is undisputed that VA can, and usually does, obtain such records without any information being supplied from the claimant.  The AIA letter also was not available at the time of the November 1995 rating decision, but this once again was not due to the Veteran's failure to provide sufficient information for it to be identified and obtained.  It rather did not exist at the time of the aforementioned rating decisions.  The letter was dated, and accordingly came into existence, in May 2006.  Since the previous and amended versions of 38 C.F.R. § 3.156(c) are substantively the same other than the aforementioned limitation which is not of concern here, it is unnecessary to discuss which version is for application.  That the change between versions occurred only days before the Veteran filed his instant claim accordingly shall not be addressed.  Reference is made to 38 C.F.R. § 3.156(c), as opposed to the previous and amended versions of this regulation, in the ensuing paragraphs for the sake of simplicity.

The AIA letter, as it did not exist at the time of the prior rating decisions, cannot be the basis for applying 38 C.F.R. § 3.156(c).  No discussion of whether it qualifies as a contemplated official service department record accordingly is necessary.  The Veteran's service personnel records can be the basis for applying 38 C.F.R. § 3.156(c).  There is no indication that they ever were classified and then declassified.  Of import is that such would be highly unusual.  Yet greater discussion in this regard is unnecessary.  The records were generated during the Veteran's service, and thus they clearly existed at the time each rating decision was issued.  They were not associated with the claims file by issuance of the November 1995 rating decision because the Veteran had not submitted them by then and VA has never requested them.  The records further do not relate specifically to one of the Veteran's claimed in-service stressors.  It nevertheless is clear that they are contemplated official service department records.  Though the aforementioned examples of such records specifically were set forth in the aforementioned regulation, they are not the only examples.  The Board cannot think of a more apt description for service personnel records than official service department records.  They are contemplated because it appears that VA should have requested them.  Indeed, they often contain vital information with respect to claimed in-service stressors in service connection claims for PTSD.

All that remains is to determine whether or not service connection for PTSD was granted in whole or in part because of the Veteran's service personnel records.  Establishing service connection specifically for PTSD requires a diagnosis, an in-service stressor, and a nexus between them.  38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, service personnel records informing the positive determination made for any one up to all of these three requirements is needed.  The March 2007 rating decision is not explicit about why an in-service stressor was conceded.  Yet, it readily is inferred that the AIA letter was pivotal in this regard.  Mention was made of "statements submitted," but none of the specific in-service stressors claimed by the Veteran in his statements were discussed.  The letter, which may be characterized loosely as a statement, contains the only conclusion that he experienced the general in-service stressor of combat.  This conclusion was based on some of his service personnel records, those attached to the letter.  References indeed were made in the letter to them.  In sum, service connection was granted partially based on them because they were considered by the letter which resulted in the concession of an in-service stressor.

More specifically, service connection was granted partially based on only some of the service personnel records attached to the AIA letter.  A few were previously available but were found insufficient to confirm an in-service stressor.  The record deemed the strongest evidence of combat in the letter, the Veteran's authorization to wear the Combat Crew Member Badge, correctly was noted in the June 1996 SSOC not to be a decoration for which combat can be presumed.  VA Adjudication Procedure Manual, Part IV, Subpart ii, Chapter 1, Section D, 13.e.  This SSOC therefore continued the November 1995 rating decision's denial of service connection for PTSD.  The Aeronautical Order 92 confirming the Veteran's participation in frequent flights and two Air Medal certificates also were of record by the January 2001 rating decision denying service connection for PTSD, albeit due to a lack of diagnosis instead of an in-service stressor.  His other service personnel records attached to the AIA letter were not available at the time of one of the previous rating decisions.  Two Special Orders awarding the Veteran the Air Medal, although akin to the aforementioned certificates, added that flights were "under extremely hazardous conditions."  The performance reports identifying his assignment to a squadron stationed in Vietnam during the Vietnam era also were added.  While his squadron assignment never has been challenged, the Special Orders strongly suggest that he participated in combat.  They, combined with the aforementioned previously available service personnel records, were sufficient to confirm this in-service stressor.

Application of 38 C.F.R. § 3.156(c) results in an effective date of July 28, 1995, the date the Veteran filed his original service connection claim for PTSD, or a later date if his entitlement to this benefit arose then.  A VA medical examination scheduled in relation to this claim diagnosed PTSD.  This examination, though performed in October 1995, shows that the Veteran had symptoms at the time he filed his claim and well before.  It thus is likely that he had PTSD at the time he filed his claim and well before too.  He reported a specific in-service stressor rather than combat, the general in-service stressor ultimately confirmed, at the examination.  However, his combat participation was broached shortly thereafter when he submitted the authorization to wear the Combat Crew Member Badge.  All indications are that the diagnosis of PTSD would have been made based on combat had it been reported just as it was based on the reported specific in-service stressor.  The examiner who conducted the VA medical examination did not question the Veteran's credibility in recounting his service experiences at all.  No significant reason to do so, such as inconsistencies in this regard, inconsistencies otherwise, or facial implausibility, otherwise is evident.  Pond v. West, 12 Vet. App. 341 (1999); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24 (1991).  In other words, a nexus very likely would have been found between the Veteran's PTSD diagnosis and his in-service stressor of combat.  This finding is bolstered by the fact that no traumatic experience outside of service was revealed at the VA medical examination.

As such, the Veteran is found to have been entitled to service connection for PTSD on July 28, 1995.  That he was found not to have a diagnosis in the March 1999 and September 2001 rating decisions does not alter this determination.  Other diagnoses were apparent at these times, and it is reiterated that a change in diagnosis is allowable.  An effective date of July 28, 1995, for the grant of service connection for PTSD accordingly is awarded.  Though this date only partially satisfies the Veteran, it is the earliest date provided for by the applicable law.

ORDER

An effective date of July 28, 1995, for the grant of service connection for PTSD is awarded.


REMAND

I.  Retroactive Initial Rating for PTSD for the Period from
July 28, 1995, to October 11, 2006

The award of an effective date of July 28, 1995, for the grant of service connection of PTSD, raises the issue of what the initial rating should be for the period from this date.  Indeed, there thus far has been no consideration of an initial rating prior to October 12, 2006, when an initial rating of 50 percent became effective.  In other words, a retroactive initial rating for the period from July 28, 1995, to October 11, 2006, must be assigned.  The 50 percent initial rating already in effect does not automatically cover this period.  Previous 38 C.F.R. § 3.156(c) provided and 38 C.F.R. § 3.156(c)(4) as amended on October 6, 2006, both provide that a retroactive rating of a disability service-connected on the basis of contemplated additional official service department records "must be supported adequately by medical evidence."  As such, a thorough analysis as to the appropriate initial rating during the aforementioned period is needed.  It is not for the Board, as an appellate entity, to undertake such analysis in the first instance.  38 C.F.R. §§ 19.4, 20.101.  Such analysis instead must be undertaken below.

To aid this analysis, the Board highlights two points.  First, the medical evidence available in the paper and electronic claims files may be adequate or inadequate.  The duty to assist, as set forth above regarding pertinent records, a VA medical examination, and a VA medical opinion, must be considered if it is determined that more medical evidence is required.  Second, consideration must be given to the fact that the criteria used to rate PTSD changed on November 7, 1996.  PTSD was rated pursuant to the General Rating Formula for Psychoneurotic Disorders prior to this date.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  PTSD has been rated pursuant to the General Rating Formula for Rating Mental Disorders since this date.  38 C.F.R. § 4.130, Diagnostic Code 9411.  When a regulation changes during the pendency of a claim, the version most favorable to the claimant applies.  VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overturning Karnas v. Derwinski, 1 Vet. App. 308 (1991), in part).  The amended version cannot be applied prior to its effective date, however.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Green v. Brown, 10 Vet. App. 111 (1997).  The amended version of Diagnostic Code 9411 accordingly cannot be applied prior to November 7, 1996.  Yet, the previous version can be applied even after this date if doing so results in the Veteran's receipt of a higher rating than application of the amended version.

II.  Initial Rating for PTSD for the Period Beginning October 12, 2006

Although the Board regrets the delay of another remand, adjudication of the Veteran's entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006, cannot be undertaken at this time.  Additional development is needed to ensure that he is afforded every possible consideration.  VA's duty to assist him in substantiating the benefit claimed indeed once again is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

This duty specifically includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  Here, VA has obtained the Veteran's VA treatment records dated into April 2011.  They document his ongoing psychiatric care.  It thus is inferred that there may be pertinent VA treatment records dated from April 2011 to present.  There is no indication that updated VA treatment records have been requested by VA.  A request or requests for them must be made, especially since VA has constructive notice of VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request or requests are unsuccessful.

VA's duty to assist also includes a mandate that any VA medical examination performed and VA medical opinion rendered be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  A VA medical examination and/or VA medical opinion is adequate when it allows the Board to conduct a fully informed adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In its April 2012 remand, the Board determined that an updated VA medical examination of the Veteran's PTSD complete with comment regarding his employability was necessary so that adjudication would be fully informed.  Such was undertaken in April 2013.  However, the examination report and opinion are inconsistent.  The examiner noted in the examination report that the Veteran's work history after discharge from the Air Force primarily involved computer and electronics.  It was noted that he has not been employed since 1998.  Yet, the examiner noted in the opinion that the Veteran was a carpenter and construction worker, sewing machine mechanic, meat cutter, steel worker, forklift driver, and groundskeeper after discharge from the Army.  These jobs were noted to be ongoing through at least 2011.  It accordingly appears that the VA medical opinion for one Veteran was attached to a VA medical examination for another Veteran.

The Veteran indicated in a May 2013 statement that he has never held any of the jobs mentioned in the VA medical opinion.  It was noted upon VA medical examination in February 2011 that he has not been employed since 1998.  He reported computer and electronic work, which ended in 1998, in his December 2010 claim for a total disability based on individual unemployability.  A February 1999 VA medical examination mentions numerous jobs held by the Veteran, many involving computers or electronics.  So does an October 1995 VA medical examination.  Finally, the Veteran DD-214s show that he was in the Air Force and not the Army.  The conclusion that the VA medical examination concerns the Veteran whereas the VA medical opinion does not instead of vice versa thus is made readily.

Whether or not a VA medical opinion concerning the Veteran's unemployability in light of his PTSD was rendered following his April 2013 VA medical examination, as opposed to simply commenting in this regard in the examination report itself, is unknown.  Clarification therefore is needed.  If an opinion was not rendered, nothing further is necessary.  An opinion indeed was not specifically called for in the Board's previous remand.  The comment that was called for was provided in the examination report.  If an opinion was rendered, however, attempts must be made to obtain it.  Another opinion to replace the original misplaced opinion further must be rendered, by the examiner who conducted the aforementioned examination if at all possible, if these attempts are unsuccessful.  Doing so puts the Veteran to the extent practicable on the same evidentiary footing he would have enjoyed had the original opinion not been misplaced.

III.  Service Connection for Peripheral Neuropathy of the Upper Extremities
and Initial Ratings for Tinnitus and Bilateral Hearing Loss

Reiterated from above is that upon the filing of a timely NOD, a SOC shall be prepared.  38 U.S.C.A. § 7105(d)(1); 38 C.F.R. § 19.29.  The Board shall remand for issuance of a SOC if one has not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  A September 2013 rating decision denied service connection for peripheral neuropathy of the upper extremities.  Service connection for tinnitus and for bilateral hearing loss was granted.  Initial ratings of 10 percent and noncompensable were assigned respectively effective April 25, 2012.  The Veteran timely filed a NOD.  Indeed, a document dated in late September 2013 entitled NOD was received by the Board along with a letter from the Veteran's Congressman in October 2013.  There is no indication from the paper claims file or the Virtual VA electronic claims file that a SOC has been issued as of yet.  One must be issued.

Accordingly, a REMAND is directed for the following:

1.  Determine whether more medical evidence than that in the paper and electronic claims files is required to conduct a thorough analysis of the appropriate initial rating to be assigned retroactively for the Veteran's service-connected PTSD for the period from July 28, 1995, to October 11, 2006.  If so, comply with the duty to assist as applicable regarding the procurement of pertinent records, the provision of a VA medical examination, and obtaining a VA medical opinion.

2.  After completion of paragraph 1, issue a rating decision assigning the Veteran an initial rating for service-connected PTSD for the period from July 28, 1995, to October 11, 2006.  It shall include consideration that the previous version of Diagnostic Code 9411 must be used for the portion of the period through November 6, 1996, but that the most favorable to him of the previous version or the amended version can be used for the portion of the period beginning November 7, 1996.  Send a copy of the rating decision to the Veteran and his representative, and place a copy in the paper or electronic claims file.  Upon any denial, the Veteran should be provided notice of his appellate rights with regard to this matter.  

3.  Also make as many requests as necessary to obtain updated VA treatment records regarding the Veteran dated from April 2011 to present.  Associate all records received with the paper or electronic claims file.  If the records ultimately are not received or are received but are incomplete, notify the Veteran and his representative pursuant to established procedure.  Document the paper or electronic claims file claims as appropriate in this regard.

4.  Additionally clarify whether or not the examiner who conducted the Veteran's April 2013 VA medical examination rendered a VA medical opinion regarding his employability in light of his PTSD.  If such an opinion was not rendered, document the paper or electronic claims file as appropriate.  If such an opinion was rendered, make attempts to obtain it.  Associate it with the paper or electronic claims file if it is obtained.  Document the paper or electronic claims file as appropriate if it is not obtained.  Also have the examiner, or another qualified medical professional if this examiner is not available, render an opinion to replace the original misplaced opinion.

5.  After completion of paragraphs 3 and 4, readjudicate the Veteran's entitlement to an initial rating in excess of 50 percent for service-connected PTSD for the period beginning October 12, 2006.  If the determination is favorable to him, whether partially or fully, furnish him and his representative with a rating decision.  If the determination is not fully favorable to him, also furnish him and his representative with a SSOC and allow them the requisite time period to respond.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.  Follow established procedure for returning the issue to the Board if a SSOC was issued.

6.  Finally undertake any necessary action and issue a SOC regarding the Veteran's entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to herbicide exposure, entitlement to an initial rating in excess of 10 percent for service-connected tinnitus, and entitlement to an initial compensable rating for service-connected bilateral hearing loss.  Provide a copy of the SOC, along with an explanation of how to complete an appeal, to the Veteran and his representative.  Also place a copy in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination without good cause thus may result in denial of the benefit or benefits sought.  38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning the issue remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded prompt treatment.  The law indeed requires that all issues remanded by the Board or by the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


